CONNOR, J.
On his appeal to this Court, the plaintiff contends that there is error in the judgment of the Superior Court of Wake County in this action, for that it is adjudged therein that the contract referred to in said judgment, when duly executed pursuant to the resolution of the defendant Board of Commissioners of Wake County, will be a valid and legal obligation of the defendant Wake County, and that for that reason the plaintiff is not entitled to judgment in this action enjoining the execution of said contract.
*364Tlie plaintiff contends that said contract, although duly executed in its behalf pursuant to the resolution of the defendant Board of Commissioners of Wake County, will not be valid and binding on the defendant Wake County, (1) for that said contract on its face purports to obligate the defendant Wake County to pay to the trustees of Rex Hospital, the sum of $10,000 annually for a period of time in excess of the terms of office of the members of the present Board of Commissioners of Wake County,-to wit, for thirty years from and after 1 July, 1935; (2) for that said contract on its face purports to obligate the defendant Wake County to pay, in part at least, the expense of the medical treatment and hospital care of the indigent sick and afflicted poor of said county for a period of thirty years from and after 1 July, 1935; and (3) for that said contract, by the reference therein to the resolution of the defendant Board of Commissioners of Wake County authorizing its execution, purports to bind succeeding Boards of Commissioners of Wake County to levy an annual special tax on the taxable property in said county sufficient to raise each year for thirty years, from and after 1 July, 1935, the sum of $10,000, for a purpose which is not special, and is not a necessary expense of Wake County, without the approval of a majority of the qualified voters of said county.
The Board of Commissioners of Wake County is expressly authorized and empowered by the statute, which was duly enacted by the General Assembly of North Carolina, at its regular session in 1935,'in its discretion, to contract for a period not to exceed thirty years with a public or private hospital or institution located within or without Wake County, for the medical treatment and hospital care by such hospital or institution of the indigent sick and afflicted poor of said county, upon such terms and conditions as may be agreed upon by said Board of Commissioners and said hospital or institution, provided the annual payment required by such contract to be made by Wake County shall not exceed the sum of $10,000. It is expressly declared by said statute that the full faith and credit of Wake County shall be deemed pledged to the faithful performance of said contract by Wake County. To give assurance that Wake County will be able fully to perform said contract, if and when the same shall be made by its Board of Commissioners, the said Board of Commissioners is expressly authorized and empowered by the statute to levy each year during which said contract shall be in force a special ad valorem tax, in addition to other taxes authorized by law, on the taxable property in Wake County. It is declared by the statute that such tax, if and when the same shall be levied, shall be a special tax, for a special purpose, and for a necessary expense of Wake County, and shall be valid without the approval of a majority of the qualified voters of Wake County. All laws and clauses of laws in conflict with the pro*365visions of tbe statute are expressly repealed. The statute is now and has been since the date of its ratification, to wit, 6 March, 1935, in full force and effect. It appears from the Journal of each house of the General Assembly that the statute was enacted in accordance with the requirements of section 14, Article II, of the Constitution of North Carolina. See Frazier v. Commissioners, 194 N. C., 49, 138 S. E., 433.
"Wake County is a body politic and corporate, created by the General Assembly of North Carolina for certain public and political purposes. Its powers as such, both express and implied, are conferred by statutes, enacted from time to time by the General Assembly, and are exercised by its Eoard of Commissioners, C. S., 1290, which is composed of five members, each of whom is elected by the voters of said county for a term of four years. C. S., 1293. It is not, in a strict legal sense, a municipal corporation, as a city or town. It is rather an instrumentality of the State, by means of which the State performs certain of its governmental functions within its territorial limits. Bell v. Comrs., 127 N. C., 85, 37 S. E., 136. Speaking of the counties of this State, this Court has said, in Jones v. Comrs., 137 N. C., 579, 50 S. E., 291: “These counties are not, strictly speaking, municipal corporations at all in the ordinary acceptance of that term. They have many of the features of such corporations, but they are usually termed g-uasi-public corporations. In the exercise of ordinary governmental functions, they are simply agencies of the State, constituted for the convenience of local administration in certain portions of the, State’s territory, and in the exercise of such functions they are subject to almost unlimited legislative control, except when the power is restricted by constitutional provisions.” In O’Berry, State Treasurer, v. Mecklenburg County, 198 N. C., 357, 151 S. E., 880, it is said: “The weight of authority is to the effect that all the powers and functions of a county bear reference to the general policy of the State, and are in fact an integral portion of the general administration of State policy.”
The people of the State of North Carolina, in their Constitution, section 7 of Article XI, have declared that beneficent provision for the poor, the unfortunate, and the orphan is one of the first duties of a civilized and Christian state. In accordance with this principle, it has been uniformly held in this State that the care of the indigent sick and afflicted poor is a proper function of the government of this State, and that the General Assembly may by statute require the counties of the State to perform this function at least within their territorial limits.
The trustees of Eex Hospital, as a corporation created by the General Assembly of North Carolina, own and maintain a hospital in the city of Ealeigh, “Wake County, North Carolina, for the medical treatment and hospital care of the indigent sick and afflicted poor of the city of Ealeigh and of Wake County. This hospital is supported by donations of prop*366erty and money by individuals and by the city of Ealeigb and Wake County, and also by sums paid by patients wbo are able to pay for services rendered to them. It is a public hospital, and is maintained, primarily, as a charitable institution. See Raleigh v. Trustees, 206 N. C., 485, 174 S. E., 278.
The contract which the defendant Board of Commissioners of Wake County proposes to make with the trustees of Eex Hospital is in all respects authorized by the statute enacted by the General Assembly of North Carolina, and when executed pursuant to the resolution of said Board of Commissioners will be a legal and binding obligation of the defendant Wake County, unless the statute itself, in some of its provisions, is invalid, for the reason that its enactment is in violation of provisions of the Constitution of North Carolina, or for other reasons.
The statute does not violate the provisions of section 6 of Article V of the Constitution of North Carolina, for the reason that the tax which the Board of Commissioners of Wake County is authorized to levy on the taxable property in Wake County is a special tax for a special purpose, and will be levied with the special approval of the General Assembly. The tax will not be levied for a general county purpose, as for the purpose of providing for the poor and infirm of the county (see R. R. v. Cherokee County, 195 N. C., 756, 143 S. E., 467), but for the special purpose of providing medical treatment and hospital care for the indigent sick and afflicted poor of the county. The tax, although it may exceed the Constitutional limitation, will not be void for that reason. The rate of the tax cannot, however, exceed the rate required to raise each year the sum of $10,000.
The statute does not violate section 7 of Article YII of the Constitution of North Carolina, for the reason that the tax which the Board of Commissioners of Wake County is authorized to levy on the taxable property in Wake County is for a necessary expense of the county, and therefore is valid, although not approved by the majority of the qualified voters of the county. See Commissioners v. Spitzer Company, 173 N. C., 147, 91 S. E., 707.
The contentions of the plaintiff that the proposed contract contravenes a sound public policy because of its duration presents no question of law affecting the validity of the contract. In that respect it is sufficient to say that the General Assembly of North Carolina has authorized the contract for a period not to exceed thirty years, and that the Board of Commissioners of Wake County, in the exercise of the discretion vested in the said board by the statute, has agreed to contract for that period. Its reasons for so doing are obvious from the- record, and will not be reviewed by this Court.
We find no error in the judgment.
Affirmed.